Per Curiam.

1. The eleven barrels of pearl ashes were the property of the plaintiff when they were rolled into the highway by Howard. They were made by him from the black salts furnished by the plaintiff, and were made and delivered according te contract., ''’ Howard acted as the servant or agent of the plaintiff in the manufacture of the ashes from the salts furnished by the plaintiff under the contract; and the property of the ashes, when So made and put into the highway, was in the plaintiff, and so it was understood and admitted by Howard./. On that point, there cannot exist a doubt.j The delivery into the street was tantamount to a delivery to the plaintiff and it was so understood, as to the residue of the ashes which were carried away by the plaintiff
2. The sale to Whitney was then a wrongful conversion of the plaintiff’s property, and did not work a change of title. And whatever respect the court might be disposed to pay to a defective derivative title to chattels, after several bona fide transfers, yet here the defendants purchased the ashes of Whitney, with notice of the plaintiff’s claim. The plaintiff is, therefore, entitled to judgment.
Judgment for the plaintiff.